IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ERIC PEARSON,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-0752

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 8, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Eric Pearson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.